Exhibit 10.10

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
OUACHITA COMMUNITY HOSPITAL: WEST MONROE, LOUISIANA

THIS AGREEMENT (this “Agreement”) is made and entered into as of the Effective
Date by and between AMERICAN REALTY CAPITAL V, LLC, a Delaware limited liability
company (“Buyer”), and OUACHITA MEDICAL PROPERTIES, L.C., a Louisiana limited
liability company (“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean Colliers International, acting as Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the date that is five (5) business days after the last day
of the Due Diligence Period (as defined herein) unless the Buyer waives the full
Due Diligence Period and elects to close earlier by providing written notice
thereof to Seller. The date of Closing is sometimes hereinafter referred to as
the “Closing Date.” Neither party will need to be present at Closing, it being
anticipated that the parties will deliver all Closing documents and deliverables
in escrow to the Escrow Agent prior to the date of Closing.
(c)    “Deposit” shall mean Three Hundred Forty One Thousand Six Hundred
Ninety-Six and NO/100 Dollars ($341,696.00). The Deposit shall be delivered to
Escrow Agent within three (3) business days after the Effective Date. The
Deposit shall be deposited by Buyer in escrow with Escrow Agent, to be applied
as part payment of the Purchase Price at the time the sale is closed, or
disbursed as agreed upon in accordance with the terms of this Agreement. Seller
and Buyer each shall pay one-half of all reasonable escrow fees charged by
Escrow Agent.
(d)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EDT on the date that is thirty (30) days
thereafter or the date on which Seller receives written notice of Buyer’s waiver
of the Due Diligence Period. Seller shall deliver to Buyer all of the Due
Diligence Materials within five (5) business days after the Effective Date, and
for each day that passes thereafter until all of the Due Diligence Materials are
delivered to Buyer, the Due Diligence Period and the Closing Date shall be
extended by one (1) business day.
(e)     “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of execution and
delivery of this Agreement by both Seller and Buyer shall be the “Effective
Date” of this Agreement.



--------------------------------------------------------------------------------



(f)    “Escrow Agent” shall mean Stewart Title Guaranty Company, whose address
is One Washington Mall - Suite 1400, Boston, MA 02108, Attention: Annette Comer,
Telephone: 617-933-2441, Telecopy: 617-727-8372; E-Mail: acomer@stewart.com. The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Title Commitment and Title Policy, (y) preparation of the
closing statement, and (z) collection and disbursement of the funds.
(g)     “Guarantor” shall mean Ouachita Community Hospital, LLC, a Louisiana
limited liability company.
(h)    “Guaranty” shall mean that certain Guaranty of Lease, dated February 1,
2008, executed by Guarantor.
(i)    “Lease” shall mean that certain Lease Agreement, dated as of May 7, 2003,
by and between Seller, as landlord, and Ouachita Surgical Hospital, L.C., a
Louisiana limited liability company, predecessor-in-interest to Ouachita
Community Hospital, L.L.C, a Louisiana limited liability company (“Initial
Tenant”), as tenant, as amended by that certain Amendment to Lease, dated as of
[sic], by and between Seller and Initial Tenant, and as assigned by Initial
Tenant to IASIS Ouachita Community Hospital, L.P., a Delaware limited
partnership (“Tenant”), pursuant to that certain Assignment and Assumption of
Lease, dated as of February 1, 2008, by and between Initial Tenant, as assignor,
and Tenant, as assignee.
(j)    “Property” shall mean (1) that certain real property located at 1275
Glenwood Drive, West Monroe, LA 71291 being more particularly described on
Exhibit A, attached hereto and incorporated herein (the “Real Property”)
together with all buildings, facilities and other improvements located thereon
(collectively, the “Improvements”); (1) all right, title and interest of Seller
under the Lease and all security deposits (if any) that Seller is holding
pursuant to the Lease; (1) all right, title and interest of Seller in all
machinery, furniture, equipment and items of personal property of Seller
attached or appurtenant to, located on or used in the ownership, use, operation
or maintenance of the Property or the Improvements (collectively, the
“Personalty”); (1) all right, title and interest of Seller, if any, to any
unpaid award for (1) any taking or condemnation of the Property or any portion
thereof, or (1) any damage to the Property or the Improvements by reason of a
change of grade of any street or highway; (e) all easements, licenses, rights
and appurtenances relating to any of the foregoing; and (f) all right, title and
interest of Seller in and to any warranties, tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Real Property and/or the
Improvements, but expressly excluding any such property to the extent owned by
Tenant.
(k)    “Purchase Price” shall mean Six Million Eight Hundred Thirty Three
Thousand Nine Hundred Twenty and NO/100 Dollars ($6,833,920.00). The Purchase
Price is based upon information made available to Buyer by Seller and its
representatives and is subject to change if such information is inaccurate or
additional information is discovered during the Due Diligence Period.
(l)    Seller and Buyer’s Notice address

    
2

--------------------------------------------------------------------------------



(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Ouachita Medical Properties, L.C.
305 Park Avenue
Monroe, LA 71201
Attention: Jerry Fontenot
Tel. No.: (318) 680-0777
Email: hjfontenot@msn.com


And to:


John C. Laird
1890 Hudson Circle, Suite 4
Monroe, LA 71201
Tel. No. : (318) 654-4341
Fax No.: (318) 654-4337
Email: jlaird@jclairdlaw.com


(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Michael Weil
American Realty Capital V, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6505
Fax No.: (857) 207-3397
Email: mweil@arlcap.com


And to:
Jesse Galloway, Esq.
American Realty Capital V, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com


And Due Diligence Materials and Additional Due Diligence Materials (if provided
by email) to:


duediligence@arlcap.com        



    
3

--------------------------------------------------------------------------------



With hard copies and/or cds to:


James A. (Jim) Mezzanotte
American Realty Capital V, LLC
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: (704) 626-4400
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com


2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price. The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds in the
amount of the Purchase Price plus or minus prorations, credits and adjustments
as provided in Section 4 and elsewhere in this Agreement to Escrow Agent, at the
time of Closing, or as otherwise agreed to between Buyer and Seller.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) due and payable on or before
the Closing Date shall be remitted to the collecting authorities or to the
Escrow Agent by Seller prior to or at Closing. At Closing, Buyer shall receive a
credit equal to the amount of Taxes and Assessments which Tenant has remitted to
Seller pursuant to the Lease, and which relate to Taxes and Assessments due and
payable after the Closing Date. There shall be no closing adjustments between
the parties for Taxes and Assessments not yet due and payable at Closing unless
Tenant is not responsible for all such Taxes and Assessments due in accordance
with the provisions of the Lease.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction:

    
4

--------------------------------------------------------------------------------



(i)One-half of all Owner’s Title Insurance policy premiums, including search
costs, a survey endorsement and any other endorsements issued in connection with
such policies (subject to Section 4(c)(ii) below);


(ii)100% of any endorsements that Seller elects to purchase to cover title
issues, if any;


(iii)One-half of all transfer taxes and conveyance fees on the sale and transfer
of the Property;


(iv)Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 24 of this Agreement; and


(v)All fees relating to the granting, executing and recording of the Deed
(defined below) for the Property and for any costs incurred in connection with
the release of existing debt, including, but not limited to, prepayment penalty
fees and recording fees for documents providing for the release of the
applicable Property from the existing debt.

(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction:
(i)One-half of all Owner’s Title Insurance policy premiums, including search
costs, a survey endorsement and any other endorsements issued in connection with
such policies, other than endorsements that Seller elects to purchase to cover
title issues, if any;


(ii)One-half of all transfer taxes and conveyance fees on the sale and transfer
of the Property;


(iii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees, Lender’s Title Insurance Policy premiums, if
any, and the like and costs for the filing of all documents necessary to
complete such financing and related documentary stamp tax and intangibles tax;
and


(iv)Buyer shall pay for the cost of its own survey, Phase I environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by act of cash sale with special warranty of title only,
free and clear of all liens, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).



    
5

--------------------------------------------------------------------------------



6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Seller agrees to remove or cure any objections of Buyer which are of a
nature that are capable of being cured with reasonable efforts and cost prior to
Closing. Seller shall have no obligation to cure any Title Matter objected to,
except as aforesaid, provided Seller notifies Buyer of any objections which
Seller elects not to remove or cure within five (5) business days following
receipt of Buyer’s objections. In the event that Seller refuses to remove or
cure any objections, Buyer shall have the right to terminate this Agreement upon
written notice to Seller given within five (5) business days after receipt of
Seller’s notice, upon which termination the Deposit shall be returned to Buyer
and neither party shall have any further obligation hereunder, except as
otherwise expressly set forth herein. If any matter not revealed in the Title
Commitment is discovered by Buyer or by the Escrow Agent and is added to the
Title Commitment by the Escrow Agent at or prior to Closing, Buyer shall have
until the earlier of (i) ten (10) days after the Buyer’s receipt of the updated,
revised Title Commitment showing the new title exception, together with a
legible copy of any such new matter, or (ii) the date of Closing, to provide
Seller with written notice of its objection to any such new title exception (an
“Objection”). If Seller does not remove or cure such Objection prior to the date
of Closing, Buyer may terminate this Agreement, in which case the Deposit shall
be returned to Buyer, and in the event such Objection was caused by Seller,
Seller shall reimburse Buyer for all out of pocket costs and expenses incurred
hereunder up to $15,000.00 and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein.
(b)    Within five (5) days following the Effective Date, Seller shall provide
to Buyer copies of the following documents and materials pertaining to the
Property to the extent within Seller’s possession or reasonably obtainable by
Seller or Seller’s counsel: (i) a complete copy of all leases and lease
guaranties, including the Lease and the Guaranty, affecting the Property and all
amendments thereto and of all material correspondence relating thereto; (ii) a
copy of all environmental, engineering and physical condition reports for the
Property; and (iii) copies of the Property’s real estate tax bills for the
current and prior two (2) tax years or, if the Property has been owned by Seller
for less than two (2) tax years, for the period of ownership (collectively, the
“Due Diligence Materials”). Seller shall use commercially reasonable efforts to
obtain the following documents and materials pertaining to the Property and
deliver same to Buyer at least ten (10) days prior to the expiration of the Due
Diligence Period: (i) a copy of all surveys and site plans of the Property,
including without limitation any as-built survey obtained or delivered to
tenants of the Property in connection with its construction; (ii) a copy of all
architectural plans and specifications and construction drawings and contracts
for improvements located on the Property; (iii) a copy of Seller’s title
insurance commitments and policies relating to the Property; (iv) a copy of the
certificate of occupancy and zoning reports for the Property; and of all
governmental permits/approvals; (v)

    
6

--------------------------------------------------------------------------------



all service contracts and insurance policies which affect the Property, if any;
(vi) a copy of all warranties relating to the improvements constructed on the
Property, including without limitation any structural slab or roof warranties;
(vii) a written inventory of all items of personal property to be conveyed to
Buyer, if any; (viii) Tenant financials, to the extent reasonably available to
Seller and consistent with each such Tenant’s reporting requirements; (ix) a
complete copy of any feasibility study completed by the hospital operator; (x) a
copy of all primary and secondary state licenses or regulatory permits for the
Property; (xi) a copy of any documents relating to a waiver of life safety code
or physical plant requirements; (xii) a copy of any third-party accreditation
(i.e., Joint Commission); and (xiii) a list of physician investors in the
Tenant, including (A) name of corresponding group/practice, (B) age of
physician, (C) projected volume of their referrals to the hospital, (D) date of
initial investment and (E) historical and current description of physician
investment (collectively, the “Additional Due Diligence Materials”). Seller
shall deliver any other documents relating to the Property reasonably requested
by Buyer, to the extent within Seller’s possession or reasonably obtainable by
Seller or Seller’s counsel, within three (3) business days following such
request. Additionally, during the term of this Agreement, Buyer, its agents and
designees, shall have the right to enter the Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not damage the
Property nor interfere with construction on the Property or the conduct of
business by Tenant under the Lease; and provided further, however, that Buyer
shall indemnify and hold Seller harmless from and against any and all claims or
damages to the extent resulting from the activities of Buyer on the Property,
and Buyer shall repair any and all damage caused, in whole or in part, by Buyer
and return the Property to its condition prior to such damage, which obligation
shall survive Closing or any termination of this Agreement. Seller shall
reasonably cooperate with the efforts of Buyer and the Buyer’s representatives
to inspect the Property. After the Effective Date, Buyer shall be permitted to
speak and meet with Tenant in connection with Buyer’s due diligence. Upon
signing this agreement, Seller shall provide Buyer with the name of a contact
person(s) for the purpose of arranging site visits. Buyer shall give Seller
reasonable written notice (which in any event shall not be less than two (2)
business days) before entering the Property, and Seller may have a
representative present during any and all examinations, inspections and/or
studies on the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller and the Escrow Agent prior to the expiration of the Due
Diligence Period, in which event this Agreement shall become null and void,
Buyer shall receive a refund of the Deposit, and all rights, liabilities and
obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth herein.
(c)    Within two (2) business days following the Effective Date, Seller shall
request estoppel certificates certified to Buyer, the Approved Assignee and
their Lender and successors and assigns and a waiver of Tenant’s right of first
refusal to purchase the Property under Section 20.13 of the Lease (and
simultaneously provide Buyer with copies of such requests). Seller’s request of
Tenant’s waiver of its right of first refusal to purchase the Property shall
comply with the notice of sale requirements set forth under Section 20.13 of the
Lease. It shall be a condition of Closing that Seller shall have obtained an
estoppel certificate from Tenant in the form attached

    
7

--------------------------------------------------------------------------------



hereto as Exhibit F (the “Tenant Estoppel Certificate”) and an estoppel
certificate from Guarantor in the form attached hereto as Exhibit G (the
“Guarantor Estoppel Certificate”), and Seller shall use good faith efforts to
obtain the same. Seller shall promptly deliver to Buyer photocopies or pdf files
of the executed estoppel certificates when Seller receives the same.
(d)    Seller shall use good faith efforts to obtain subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (the “SNDA”).
Buyer shall provide to Seller the form of the SNDA to present to Tenant which
contains the form and substance reasonably acceptable to it and its Lender, if
applicable, within a reasonable time for Seller to seek to obtain the execution
of same prior to the Closing Date.
(e)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer. Should Buyer request Seller to obtain any such estoppel certificates, it
shall provide same to Seller within a reasonable time for Seller to attempt to
obtain same prior to the Closing Date.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) Tenant has a right of termination
or abatement of rent under the Lease, or (b) with respect to any casualty, if
the cost to repair such casualty would exceed $50,000, or (c) with respect to
any condemnation, any Improvements or access to the Property or more than five
percent (5%) of the Property is (or will be) condemned or taken, then, Buyer may
elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination the
Deposit shall be returned to the Buyer and neither party hereto shall have any
further rights, obligations or liabilities under this Agreement, except as
otherwise expressly set forth herein. With respect to any condemnation or taking
(of any notice thereof), if Buyer does not elect to cancel this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the awards, if any, for
the condemnation or taking, and Buyer shall be entitled to receive and keep all
such awards. With respect to a casualty, if Buyer does not elect to terminate
this Agreement or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the proceeds under
Seller’s insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.
8.    Deposit Disbursement. The Deposit shall be held by Escrow Agent, in trust,
and disposed of only in accordance with the following provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Deposit to, or upon
the instructions of, Seller and Buyer on the Closing Date to be applied as part
payment of the Purchase

    
8

--------------------------------------------------------------------------------



Price. If for any reason the Closing does not occur, Escrow Agent shall deliver
the Deposit to Seller or Buyer only upon receipt of a written demand therefor
from such party, subject to the following provisions of this clause (a). Subject
to the last sentence of this clause (a), if for any reason the Closing does not
occur and either party makes a written demand (the “Demand”) upon Escrow Agent
for payment of the Deposit, Escrow Agent shall give written notice to the other
party of the Demand within one business day after receipt of the Demand. If
Escrow Agent does not receive a written objection from the other party to the
proposed payment within five (5) business days after the giving of such notice
by Escrow Agent, Escrow Agent is hereby authorized to make the payment set forth
in the Demand. If Escrow Agent does receive such written objection within such
period, Escrow Agent shall continue to hold such amount until otherwise directed
by written instructions signed by Seller and Buyer or a final judgment of a
court. Notwithstanding the foregoing provisions of this clause (a) if Buyer
delivers a notice to Escrow Agent and the Seller stating that Buyer has
terminated this Agreement on or prior to the expiration of the Due Diligence
Period, then Escrow Agent shall immediately return the Deposit to Buyer without
the necessity of delivering any notice to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Deposit in escrow and shall
disburse the Deposit pursuant to the provisions of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Deposit as liquidated
damages as and for Seller’s sole remedy. Upon such termination, neither Buyer
nor Seller shall have any further rights, obligations or liabilities hereunder,
except as otherwise expressly provided herein, and Buyer shall be responsible
for all of Escrow Agent’s costs and title search costs related to this
transaction. Seller and Buyer agree that (a) actual damages due to Buyer’s
default hereunder would be difficult and inconvenient to ascertain and that such
amount is not a penalty and is fair and reasonable in light of all relevant
circumstances, (b) the amount specified as liquidated damages is not
disproportionate

    
9

--------------------------------------------------------------------------------



to the damages that would be suffered and the costs that would be incurred by
Seller as a result of having withdrawn the Property from the market, and (c)
Buyer desires to limit its liability under this Agreement to the amount of the
Deposit paid in the event Buyer fails to complete Closing. Seller hereby waives
any right to recover the balance of the Purchase Price, or any part thereof, and
the right to pursue any other remedy permitted at law or in equity against
Buyer. In no event under this Section or otherwise shall Buyer be liable to
Seller for any punitive, speculative or consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller with
respect to the Property, Buyer may, as its sole and exclusive remedy, either:
(i) waive any unsatisfied conditions and proceed to Closing in accordance with
the terms and provisions hereof; (ii) terminate this Agreement by delivering
written notice thereof to Seller no later than Closing, upon which termination
the Deposit shall be refunded to Buyer, Seller shall pay to Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, which return and payment shall operate to terminate this Agreement
and release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof; (iii)
enforce specific performance of Seller’s obligations hereunder; or (iv) by
notice to Seller given on or before the Closing Date, extend the Closing Date
for a period of up to thirty (30) days (the “Closing Extension Period”), and the
“Closing Date” shall be moved to the last day of the Closing Extension Period.
If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said conditions to be satisfied during the Closing Extension
Period. If Seller does not cause said conditions to be satisfied during the
Closing Extension Period, then Buyer shall have the remedies set forth in
Section 9(b) (i) through (iii) above except that the term “Closing” shall read
“Extended Closing”.
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    An Act of Cash Sale (the “Deed”) in the form attached hereto as Exhibit
B;
(b)    An Assignment and Assumption of Lease, Guaranty and Security Deposit, in
the form attached hereto as Exhibit C;
(c)    A Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;
(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;

    
10

--------------------------------------------------------------------------------



(e)    An original Tenant Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and tenant thereunder have not been delivered to Buyer previously, a copy
thereof confirming that the copy is true, correct and complete shall be attached
to the Tenant Estoppel;
(f)    An original Guarantor Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing;
(g)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(h)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the Deed;
(i)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(j)    Originals of the warranties set forth on Exhibit I and any additional
warranties required by the Lease, re-issued at Buyer’s expense, to Buyer or
Tenant, as requested by Buyer;
(k)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(l)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(m)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer;
(n)    Letter to Tenant in form of Exhibit H attached hereto;
(o)    A bring down certificate with respect to Seller’s representations and
warranties provided herein in a form reasonably satisfactory to Seller and
Buyer;
(p)    A certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease, which shall
name Buyer and its mortgagee as additional insured parties and/or as loss payees
and/or mortgagees, as appropriate, as their respective interests may appear; and
(q)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.

    
11

--------------------------------------------------------------------------------



At Closing, Buyer shall instruct Escrow Agent to deliver the Deposit to Seller
which shall be applied to the Purchase Price, shall deliver the balance of the
Purchase Price to Seller and shall execute and deliver execution counterparts of
the closing documents referenced in clauses (a), (b), (c), (g), (h) and (m)
above. Buyer shall have the right to advance the Closing upon five (5) days
prior written notice to Seller; provided that all conditions precedent to both
Buyer’s and Seller’s respective obligations to proceed with Closing under this
Agreement have been satisfied (or, if there are conditions to a party’s
obligation to proceed with Closing that remain unsatisfied, such conditions have
been waived by such party). Buyer shall have a one-time right to extend the
Closing for up to fifteen (15) business days upon written notice to Seller to be
received by Seller on or prior to the date scheduled for the Closing. If Buyer
timely exercises this right to extend, any document that Seller is obligated to
provide that is “time sensitive” does not need to be provided again by Seller.
The Closing shall be held through the mail by delivery of the closing documents
to the Escrow Agent on or prior to the Closing or such other place or manner as
the parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing (or will be in good standing at Closing) under the laws of its state of
organization, and to the extent required by law, the State in which the Property
is located. Seller has the power and authority to execute and deliver this
Agreement and all closing documents to be executed by Seller, and to perform all
of Seller’s obligations hereunder and thereunder. Neither the execution and
delivery of this Agreement and all closing documents to be executed by Seller,
nor the performance of the obligations of Seller hereunder or thereunder will
result in the violation of any law or any provision of the organizational
documents of Seller or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Seller is bound;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Seller has not entered into any leases, subleases, contracts, licenses or
other agreements affecting the Property which will be binding upon Buyer after
the Closing other than the Lease and the agreements referenced on Exhibit J
annexed hereto;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;

    
12

--------------------------------------------------------------------------------



(e)    Seller’s title to the Property is as represented in the public records of
Ouachita Parish, Louisiana, and as of the Closing, such title will be free and
clear of all liens and encumbrances except for Permitted Exceptions and Seller
will be the sole owner of the entire lessor’s interest in the Lease. The
Property constitutes one or more separate tax parcels for purposes of ad valorem
taxation;
(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; and (v) the current
total scheduled annual base rent under the Lease is $600,710.00 per annum and
shall increase at the beginning of each five year period during the Lease term
by a percentage equal to one-half of the percentage increase in CPI (as defined
in the Lease) since the commencement of the preceding five year period;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity, except as set forth
in Section 20.13 of the Lease; and apart from this Agreement, Seller has not
entered into any written agreements for the purchase or sale of the Property, or
any interest therein which has not been terminated;
(h)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(i)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property;
(j)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”); and

    
13

--------------------------------------------------------------------------------



(k)    With respect to the Guaranty: (a) the Guaranty forwarded to Buyer under
Section 6(b) is a true, correct and complete copy of the Guaranty; and (b) the
Guaranty is in full force and effect and there is no default thereunder.
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property and the Improvements in the amount
of the Purchase Price, dated, or updated to, the date of the Closing, insuring,
or committing to insure, at its ordinary premium rates Buyer’s good and
marketable title in fee simple to the Real Property and the Improvements and
otherwise in such form and with such endorsements as provided in the title
commitment approved by Buyer pursuant to Section 6 hereof and subject only to
the Permitted Exceptions (the “Title Policy”);
(c)    Intentionally deleted;

    
14

--------------------------------------------------------------------------------



(d)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Lease and Tenant shall not have assigned or sublet the Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
and
(f)    Seller shall have delivered to Buyer a written waiver by Tenant or any
other party of any right of first refusal, right of first offer or other
purchase option that Tenant or any other such party has pursuant to the Lease or
otherwise to purchase the Property from Seller (“Third Party Purchase Rights”)
or Seller shall comply with all obligations to provide such third party with any
written notices triggering such Third Party Purchase Rights and the time period
for the exercise of such Third Party Purchase Rights shall have expired (as
evidenced to Buyer with supporting documentation), and thereafter Seller shall
execute and deliver to Escrow Agent such documents and/or instruments as may be
reasonably required by Escrow Agent to evidence the compliance with such Third
Party Purchase Rights for recordation in the public records of the parish where
the property is located.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof;
(b)    Buyer shall execute and deliver to Escrow Agent on or before the Closing
Date the documents required to be executed by Buyer under Section 10 hereof; and
(c)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)

    
15

--------------------------------------------------------------------------------



deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage the Property in the same manner in which Seller has previously
operated and managed the Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain the Property in the same (or
better) condition as exists on the date hereof; and (c) shall not, without
Buyer’s prior written consent, which, after the expiration of the Due Diligence
Period may be withheld in Buyer’s sole discretion: (i) amend the Lease in any
manner, nor enter into any new lease, license agreement or other occupancy
agreement with respect to the Property; (ii) consent to an assignment of the
Lease or a sublease of the premises demised thereunder or a termination or
surrender thereof; (iii) terminate the Lease nor release any guarantor of or
security for the Lease unless required by the express terms of the Lease; and/or
(iv) cause, permit or consent to an alteration of the premises demised
thereunder (unless such consent is non-discretionary). Seller shall promptly
inform Buyer in writing of any material event adversely affecting the ownership,
use, occupancy or maintenance of the Property, whether insured or not.
17.    Intentionally Deleted.
18.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.
19.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
20.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
21.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.

    
16

--------------------------------------------------------------------------------



22.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
23.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.
24.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
25.    Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is

    
17

--------------------------------------------------------------------------------



complete. Buyer is entering into this Agreement for and on behalf of a related
special purpose entity titled ARHC OCWMNLA01, LLC (the “Approved Assignee”) and
intends to assign to Approved Assignee its rights hereunder prior to Closing.
The notice address for the Approved Assignee is 106 York Road, Jenkintown, PA
19046.
26.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
27.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
28.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

    
18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


BUYER:    SELLER:
AMERICAN REALTY CAPITAL V, LLC,
a Delaware limited liability company


By:  /s/ Edward M. Weil Jr.  
Name: Edward M. Weil, Jr.
Title: President


Date:  5/20/2013
OUACHITA MEDICAL PROPERTIES, L.C., a Louisiana limited liability company
   
By:  /s/ H. Jerrel Fontenot  
Name: H. Jerrel Fontenot
Title: Chairman of Board


Date:  5/20/2013







THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
STEWART TITLE GUARANTY COMPANY
By: /s/ Annette M. Comer            
Name:    Annette M, Comer            
Title:     Vice President                
Date:     5/21/2013                 






--------------------------------------------------------------------------------



EXHIBITS
Exhibit A    -    Real Property
Exhibit B    -    Form of Act of Cash Sale
Exhibit C    -    Form of Assignment and Assumption of Lease, Guaranty and
Security                 Deposit
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel Certificate
Exhibit G    -    Form of Guarantor Estoppel Certificate
Exhibit H    -    Form of Tenant Notice
Exhibit I    -    Warranties
Exhibit J    -    Agreements






--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY
A certain tract or parcel of land lying in Section 46, Township 18 North, Range
3 East, Ouachita Parish, Louisiana, containing 2.895 acres, more or less, and
being more particularly described as follows:


Commence at the Northwesterly corner of said Section 46, Township l 8 North,
Range 3 East, said corner being common to Sections 34, 45 and 46; thence run
North 54 degrees 05 minutes East along the line between Sections 45 and 46, for
a distance of 910.82 feet, more or less, to an iron pin located on the Easterly
right-of-way line of Interstate Highway No. 20 (Glenwood Drive); thence continue
North 54 degrees 05 minutes East along the line between Sections 45 and 46, for
a distance of 601.73 feet to an iron pipe; thence run South 35 degrees 58
minutes 02 seconds East, for a distance of 114.64 feet to an iron pipe and the
POINT OF BEGINNING; thence from said POINT OF BEGINNING run South 35 degrees 56
minutes 09 seconds East, for a distance of 355.30 feet to an iron pipe located
in the center of Drago Street (now abandoned); thence run South 54 degrees 08
minutes 16 seconds West along the center of now abandoned street, for a distance
of 131.88 feet to an iron pipe; thence run South 37 degrees l 5 minutes 20
seconds East, for a distance of 215.67 feet to an iron pipe located on the North
right-of-way line of Moss Park Drive and being the Southeast corner of Lot 8,
Block No. 2 of Vines Subdivision, as per plat of record in Plat Book 9, page 19,
records of Ouachita Parish, Louisiana; thence run South 50 degrees 11 minutes 5l
seconds West along the North right-of way line of said street, for a distance of
209.70 feet to an iron pipe located on the East right-of way line of Glenwood
Drive; thence run Northwesterly along the arc of a curve which bears to the
right (said curve having a radius of 7489.44 feet and a chord bearing North 59
degrees 46 minutes 06 seconds West a distance of 87.59 feet, for a distance of
87.59 feet to an iron pipe; thence run Northwesterly along the arc of curve
which bears to the left (said curve having a radius of 7479.44 feet and a chord
bearing North 59 degrees 29 minutes 25 seconds West a distance of 59.28 feet),
for a distance of 59.28 feet to an iron pipe; thence continue Northwesterly
along the arc of curve (said curve having a radius of 7479.44 feet and a chord
bearing North 57 degrees 55 minutes 48 seconds West a distance of 35.38 feet),
for a distance of 35.38 feet to an iron pipe; thence run North 29 degrees 02
minutes 42 seconds East, for a distance of 190.33 feet to an iron pipe; thence
run North 18 degrees 38 minutes 11seconds East, for a distance of 212.27 feet to
an iron pipe; thence run North 01 degrees 47minutes 27 seconds East, for a
distance of 150.87 feet to the POINT OF BEGINNING, and being subject to the
rights-of-way of all the pipelines and utilities of record or of use, and being
further shown by a plat prepared by Mason Surveying, Inc., West Monroe,.
Louisiana.


Being the same property conveyed by deed of record at Book 1885, page 594 in the
Conveyance Records for Ouachita Parish, Louisiana.





A-1

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF ACT OF CASH SALE



This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________






ACT OF CASH SALE


BE IT KNOWN that on the dates hereinafter set forth, effective _____________,
2013, before the undersigned Notaries Public, duly commissioned and qualified,
and in the presence of the subscribing witnesses, personally came and appeared:


___________________________________,
a limited liability company organized and existing under the laws of the State
of ______________, represented herein by ________________, its _______________,
being duly authorized by virtue of ______________, a certified copy of which is
attached hereto and made a part hereof ("Grantor"), whose mailing address is
___________________________________________, and


___________________________________,
a limited liability company organized and existing under the laws of the State
of ______________, represented herein by __________________, its
_______________, being duly authorized by virtue of ______________, a certified
copy of which is attached hereto and made a part hereof ("Grantee"), whose
mailing address is ____________________________________________,


who declared as follows:


In consideration of the sum of _____________________________________________
($_____________________) cash, the receipt of which is hereby acknowledged,
Grantor does by these presents, sell and convey unto Grantee, with warranty of
title and the agreement to defend the title unto Grantee and Grantee’s
successors and assigns against all lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise, the lots, tracts or
parcels of land lying, being and situated in the Parish of ____________, State
of Louisiana, and more fully described on Exhibit "A" attached hereto and
incorporated herein by reference, together with all buildings, facilities and
other improvements, located thereon.





B-1

--------------------------------------------------------------------------------



NO TITLE EXAMINATION WAS MADE BY OR REQUESTED OF THE UNDERSIGNED NOTARY PUBLIC
AND THE DESCRIPTION IS FURNISHED BY THE PARTIES HERETO.


It is agreed that immovable property herein conveyed and all improvements and
component parts, and all items located thereon are conveyed by Grantor and
accepted by Grantee “AS IS, WHERE IS,” without any warranty of any kind
whatsoever, even as to the zoning, operation or suitability of such property for
the use intended by Grantee, and without regard to the presence of apparent or
hidden defects and with Grantee’s full and complete waiver of any and all rights
for the return of all or any part of the purchase price by reason of any such
defects. Grantee acknowledges and declares that neither Grantor nor any party,
whomsoever, acting or purporting to act in any capacity whatsoever on behalf of
Grantor, has made any direct, indirect, explicit or implicit statement,
representation or declaration, whether by written or oral statement or
otherwise, and upon which Grantee has relied, concerning the existence or
non-existence of any quality, characteristic or condition of the property herein
conveyed. Grantee has had full, complete and unlimited access to the property
herein conveyed for all test and inspections which Grantee, in its sole
discretion, deems necessary or advisable. Grantee hereby expressly waives the
warranty of fitness and warranty against redhibitory vices and defects, whether
apparent or latent, imposed by Louisiana Civil Code Articles 2520, 2501, any
other applicable state or federal law, and the jurisprudence thereunder. Grantee
also waives any rights it may have redhibitory or to a reduction of purchase
price pursuant to Louisiana Civil Code Articles 2520 through 2548, inclusive, in
connection with the property hereby conveyed to it by Grantor. By its signature,
Grantee expressly acknowledges all such waivers and its exercise of Grantee’s
right to waive warranty pursuant to Louisiana Civil Code Article 2503.


TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
servitudes, easements, privileges, appurtenances and immunities thereto
belonging or in any wise appertaining unto Grantee and unto Grantee's successors
and assigns forever.


Ad valorem property taxes for the year 2013 shall be prorated between the
parties as of the effective date except to the extent payable by any tenant of
the property.


All parties signing the within instrument have declared themselves to be of full
legal capacity.


All agreements and stipulations herein contained and all the obligations herein
assumed shall inure to the benefit of and be binding upon the heirs, successors,
and assigns of the respective parties, and Grantee, its successors and assigns
shall have and hold the described property in full ownership forever.


    
[Signatures on following pages]

    
B-2

--------------------------------------------------------------------------------





THUS DONE, READ AND PASSED in my office in the City of
___________________________, County/Parish of _______________________________,
State of _____________________, in the presence of me, Notary, and the
undersigned competent witnesses who have signed in the presence of the parties
and me, Notary, on the date first above written.


WITNESSES:                    GRANTOR:
                                                    
    
By:     
Print Name:         Name:     
Title:     




        
Print Name:         




        


        




_______________________________________________
__________________ Notary Public
Print Name




My commission expires: ______________
(Seal)



    
B-3

--------------------------------------------------------------------------------



THUS DONE, READ AND PASSED in my office in the City of New York, County of New
York, State of New York, in the presence of me, Notary, and the undersigned
competent witnesses who have signed in the presence of the parties and me,
Notary, on the date first above written.


WITNESSES:                    GRANTEE:
            
    


By:     
Print Name:
    Name:     

Title:     


        
Print Name:         




                






_______________________________________________
__________________ Notary Public
Print Name




My commission expires: ______________
(Seal)



    
B-4

--------------------------------------------------------------------------------



Exhibit "A"


A certain tract or parcel of land lying in Section 46, Township 18 North, Range
3 East, Ouachita Parish, Louisiana, containing 2.895 acres, more or less, and
being more particularly described as follows:


Commence at the Northwesterly corner of said Section 46, Township l 8 North,
Range 3 East, said corner being common to Sections 34, 45 and 46; thence run
North 54 degrees 05 minutes East along the line between Sections 45 and 46, for
a distance of 910.82 feet, more or less, to an iron pin located on the Easterly
right-of-way line of Interstate Highway No. 20 (Glenwood Drive); thence continue
North 54 degrees 05 minutes East along the line between Sections 45 and 46, for
a distance of 601.73 feet to an iron pipe; thence run South 35 degrees 58
minutes 02 seconds East, for a distance of 114.64 feet to an iron pipe and the
POINT OF BEGINNING; thence from said POINT OF BEGINNING run South 35 degrees 56
minutes 09 seconds East, for a distance of 355.30 feet to an iron pipe located
in the center of Drago Street (now abandoned); thence run South 54 degrees 08
minutes 16 seconds West along the center of now abandoned street, for a distance
of 131.88 feet to an iron pipe; thence run South 37 degrees l 5 minutes 20
seconds East, for a distance of 215.67 feet to an iron pipe located on the North
right-of-way line of Moss Park Drive and being the Southeast corner of Lot 8,
Block No. 2 of Vines Subdivision, as per plat of record in Plat Book 9, page 19,
records of Ouachita Parish, Louisiana; thence run South 50 degrees 11 minutes 5l
seconds West along the North right-of way line of said street, for a distance of
209.70 feet to an iron pipe located on the East right-of way line of Glenwood
Drive; thence run Northwesterly along the arc of a curve which bears to the
right (said curve having a radius of 7489.44 feet and a chord bearing North 59
degrees 46 minutes 06 seconds West a distance of 87.59 feet, for a distance of
87.59 feet to an iron pipe; thence run Northwesterly along the arc of curve
which bears to the left (said curve having a radius of 7479.44 feet and a chord
bearing North 59 degrees 29 minutes 25 seconds West a distance of 59.28 feet),
for a distance of 59.28 feet to an iron pipe; thence continue Northwesterly
along the arc of curve (said curve having a radius of 7479.44 feet and a chord
bearing North 57 degrees 55 minutes 48 seconds West a distance of 35.38 feet),
for a distance of 35.38 feet to an iron pipe; thence run North 29 degrees 02
minutes 42 seconds East, for a distance of 190.33 feet to an iron pipe; thence
run North 18 degrees 38 minutes 11seconds East, for a distance of 212.27 feet to
an iron pipe; thence run North 01 degrees 47minutes 27 seconds East, for a
distance of 150.87 feet to the POINT OF BEGINNING, and being subject to the
rights-of-way of all the pipelines and utilities of record or of use, and being
further shown by a plat prepared by Mason Surveying, Inc., West Monroe,.
Louisiana.


Being the same property conveyed by deed of record at Book 1885, page 594 in the
Conveyance Records for Ouachita Parish, Louisiana.



B-5

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE, GUARANTY AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease, together with all of
Assignor’s right, title and interest in and to that certain Guaranty of Lease
dated _________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Guaranty”).
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



C-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2013, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
_______________________________
   By:             
 
      Name:             
 
      Title:          


ASSIGNEE:
_______________________________
   By:             
 
      Name:             
 
      Title:          










C-2

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





D-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2013. This Bill of Sale may be executed
in counterparts, which when taken together shall be deemed one agreement.
SELLER:
                                            
By:                         
Name:                         
Title:                         


BUYER:
                                            
By:                         
Name:                         
Title:                         



D-2

--------------------------------------------------------------------------------



SCHEDULE A
TO BILL OF SALE
A certain tract or parcel of land lying in Section 46, Township 18 North, Range
3 East, Ouachita Parish, Louisiana, containing 2.895 acres, more or less, and
being more particularly described as follows:


Commence at the Northwesterly corner of said Section 46, Township l 8 North,
Range 3 East, said corner being common to Sections 34, 45 and 46; thence run
North 54 degrees 05 minutes East along the line between Sections 45 and 46, for
a distance of 910.82 feet, more or less, to an iron pin located on the Easterly
right-of-way line of Interstate Highway No. 20 (Glenwood Drive); thence continue
North 54 degrees 05 minutes East along the line between Sections 45 and 46, for
a distance of 601.73 feet to an iron pipe; thence run South 35 degrees 58
minutes 02 seconds East, for a distance of 114.64 feet to an iron pipe and the
POINT OF BEGINNING; thence from said POINT OF BEGINNING run South 35 degrees 56
minutes 09 seconds East, for a distance of 355.30 feet to an iron pipe located
in the center of Drago Street (now abandoned); thence run South 54 degrees 08
minutes 16 seconds West along the center of now abandoned street, for a distance
of 131.88 feet to an iron pipe; thence run South 37 degrees l 5 minutes 20
seconds East, for a distance of 215.67 feet to an iron pipe located on the North
right-of-way line of Moss Park Drive and being the Southeast corner of Lot 8,
Block No. 2 of Vines Subdivision, as per plat of record in Plat Book 9, page 19,
records of Ouachita Parish, Louisiana; thence run South 50 degrees 11 minutes 5l
seconds West along the North right-of way line of said street, for a distance of
209.70 feet to an iron pipe located on the East right-of way line of Glenwood
Drive; thence run Northwesterly along the arc of a curve which bears to the
right (said curve having a radius of 7489.44 feet and a chord bearing North 59
degrees 46 minutes 06 seconds West a distance of 87.59 feet, for a distance of
87.59 feet to an iron pipe; thence run Northwesterly along the arc of curve
which bears to the left (said curve having a radius of 7479.44 feet and a chord
bearing North 59 degrees 29 minutes 25 seconds West a distance of 59.28 feet),
for a distance of 59.28 feet to an iron pipe; thence continue Northwesterly
along the arc of curve (said curve having a radius of 7479.44 feet and a chord
bearing North 57 degrees 55 minutes 48 seconds West a distance of 35.38 feet),
for a distance of 35.38 feet to an iron pipe; thence run North 29 degrees 02
minutes 42 seconds East, for a distance of 190.33 feet to an iron pipe; thence
run North 18 degrees 38 minutes 11seconds East, for a distance of 212.27 feet to
an iron pipe; thence run North 01 degrees 47minutes 27 seconds East, for a
distance of 150.87 feet to the POINT OF BEGINNING, and being subject to the
rights-of-way of all the pipelines and utilities of record or of use, and being
further shown by a plat prepared by Mason Surveying, Inc., West Monroe,.
Louisiana.


Being the same property conveyed by deed of record at Book 1885, page 594 in the
Conveyance Records for Ouachita Parish, Louisiana.





D-3

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2013, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale of Real Property (the “Purchase
Agreement”) dated as of ________, 2013, between Assignor and Assignee, Assignee
has agreed to purchase from Assignor as of the date hereof, and Assignor has
agreed to sell to Assignee, that certain property located at
________________________ (the “Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:




                        
a                         


By:                         
Name:                         
Title:                         





E-1

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF TENANT ESTOPPEL CERTIFICATE
The undersigned hereby certifies to American Realty Capital V, LLC (“ARC V”),
ARHC OCWMNLA01, LLC (“Approved Assignee”; ARC V and Approved Assignee are
hereinafter referred to, individually and collectively, as “Buyer”), Approved
Assignee’s lender and KeyBank National Association (such lenders, individually
and collectively, “Lender”) and their respective successors and assigns as
follows:
1.    The undersigned is the tenant under that certain Lease Agreement, dated as
of May 7, 2003, by and between Ouachita Medical Properties, L.C., a Louisiana
limited liability company (“Landlord”), as landlord, and Ouachita Surgical
Hospital, L.C., a Louisiana limited liability company, predecessor-in-interest
to Ouachita Community Hospital, L.L.C, a Louisiana limited liability company
(“Initial Tenant”), as tenant, as amended by that certain Amendment to Lease,
dated as of [sic], by and between Landlord and Initial Tenant, and as assigned
by Initial Tenant to IASIS Ouachita Community Hospital, L.P., a Delaware limited
partnership (“Tenant”), pursuant to that certain Assignment and Assumption of
Lease, dated as of February 1, 2008, by and between Initial Tenant, as assignor,
and Tenant, as assignee (as amended and assigned, the “Lease”), pursuant to
which Lease Tenant leases that real property located at 1275 Glenwood Drive,
West Monroe, Louisiana 71291, as more particularly described in the Lease (the
“Premises”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The rent commencement date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease. Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to purchase the Premises or any part
thereof and/or the land on which the Premises are situated, or rights of first
offer to lease with respect to all or any part of the Premises.



F-1

--------------------------------------------------------------------------------



7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly), (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________ monthly);
[and from __________, 20__ to and including __________, 20___ the [Base Annual
Rent] shall be $_________ ($__________ monthly)]. Such rent has been paid
through and including the month of ____________, 2013. Additional rent under the
Lease has been paid through and including the month of __________, 2013. No such
rent (excluding security deposits) has been paid more than one (1) month in
advance of its due date.
8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.
10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
11.    All licenses necessary for using and operating the Premises as a medical
office are held by Tenant and are in full force and effect.
12.    This Certificate is delivered to induce Buyer to acquire the Premises and
Lender to provide financing in connection with such acquisition, with the
understanding that Buyer and Lender shall rely upon the truth of the matters set
forth in this Certificate.


[SIGNATURE PAGE FOLLOWS]



F-2

--------------------------------------------------------------------------------




The undersigned is duly authorized to execute this Certificate on behalf of
Tenant.
Dated: ____________, 2013
TENANT:    
IASIS OUACHITA COMMUNITY HOSPITAL, L.P.,
a Delaware limited partnership


By:______________________
Name:
Title:





F-3

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF GUARANTOR ESTOPPEL CERTIFICATE
The undersigned hereby certifies to American Realty Capital V, LLC (“ARC V”),
ARHC OCWMNLA01, LLC (“Approved Assignee”; ARC V and Approved Assignee are
hereinafter referred to, individually and collectively, as “Buyer”), Approved
Assignee’s lender and KeyBank National Association (such lenders, individually
and collectively, “Lender”) and their respective successors and assigns as
follows:
1.    The undersigned (“Guarantor”) is the guarantor of under that certain Lease
Agreement, dated as of May 7, 2003, by and between Ouachita Medical Properties,
L.C., a Louisiana limited liability company (“Landlord”), as landlord, and
Ouachita Surgical Hospital, L.C., a Louisiana limited liability company,
predecessor-in-interest to Ouachita Community Hospital, L.L.C, a Louisiana
limited liability company (“Initial Tenant”), as tenant, as amended by that
certain Amendment to Lease, dated as of [sic], by and between Landlord and
Initial Tenant, and as assigned by Initial Tenant to IASIS Ouachita Community
Hospital, L.P., a Delaware limited partnership (“Tenant”), pursuant to that
certain Assignment and Assumption of Lease, dated as of February 1, 2008, by and
between Initial Tenant, as assignor, and Tenant, as assignee (as amended and
assigned, the “Lease”), pursuant to which Lease Tenant leases from Landlord that
real property located at 1275 Glenwood Drive, West Monroe, Louisiana 71291, as
more particularly described in the Lease (the “Premises”). Such guaranty is made
pursuant to that certain Guaranty of Lease, dated as of February 1, 2008 (the
“Guaranty”) from Guarantor to Landlord.
2.    The Guaranty has not been modified, changed, altered, supplemented or
amended in any respect, nor have any provisions thereof been waived.
3.    The Guaranty is valid and in full force and effect on the date hereof.
4.    No voluntary actions or, to Guarantor’s best knowledge, involuntary
actions are pending against Guarantor under the bankruptcy laws of the United
States or any state thereof.
5.    Guarantor’s Proportionate Share (as defined in the Guaranty) as of the
date hereof is [______] percent [(__)%].
6.    This Certificate is delivered to induce Buyer to acquire the Premises and
Lender to provide financing in connection with such acquisition, with the
understanding that Buyer and Lender shall rely upon the truth of the matters set
forth in this Certificate.
[SIGNATURE PAGE FOLLOWS]



G-1

--------------------------------------------------------------------------------




The undersigned is duly authorized to execute this Certificate on behalf of
Guarantor.
Dated: ____________, 2013
GUARANTOR:


OUACHITA COMMUNITY HOSPITAL, LLC, a Louisiana limited liability company




By:     
Name:
Title:









G-2

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NOTICE TO TENANT
TO:    [Tenant]
Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
ARHC OCWMNLA01, LLC
c/o American Realty Capital
200 Dryden Road, Suite 1100
Dresher, PA 19025


With a copy to:
ARHC OCWMNLA01, LLC
c/o American Realty Capital
405 Park Avenue, 15th Floor
New York, NY 10022
Attention: General Counsel


You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD)




By:                     
Name:                     
Title:                     



H-1

--------------------------------------------------------------------------------




EXHIBIT I
WARRANTIES
None.

I-1

--------------------------------------------------------------------------------




EXHIBIT J
AGREEMENTS
None.

J-1